FARMER, J.
Following our recent precedent deciding the identical issue, Kersul v. Boca Raton Community Hosp., Inc., 711 So.2d 234 (Fla. 4th DCA 1998), we reverse the summary judgment in favor of defendant. While the Town of Palm Beach satisfactorily established that the defective condition of the difference in elevation of the path with the adjoining grass was open and obvious, the city failed to show that it had conclusively discharged its duty to maintain the property in a reasonably safe condition.
REVERSED.
GUNTHER and TAYLOR, JJ., concur.